Title: To James Madison from Benjamin Hammell Phillips, 9 May 1801 (Abstract)
From: Phillips, Benjamin Hammell
To: Madison, James


9 May 1801, Curaçao. Reports that in most cases warships have released impressed American sailors on his application. Has been informed by governor that hereafter nothing but American produce will be admitted in American ships.
 

   
   RC (DNA: RG 59, CD, Curaçao, vol. 1). 3 pp. Printed in Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:222–23. Phillips, a Pennsylvanian, had been appointed U.S. consul at Curaçao in 1793 and died there in March 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:131; Boston Columbian Centinel, 21 May 1803).


